DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chynoweth et al. (Pub. No. US2020/0125396)
As per claim 1, Chynoweth discloses an interrupt control apparatus comprising: 
	a power management governor (fig.1, 138) configured to monitor a power state of a processor (fig.1, 110) executing an application involving an I/O load for a peripheral device (fig.27, 2760); and 
	an interrupt controller (fig.17, 1730) configured to control an interrupt rate generated by the peripheral device for the processor based on the power state of the processor, wherein the interrupt controller is configured to control the interrupt rate (paragraph 146, adjusted to determine one or more interrupt rate metrics for a processing) according to a change in the power state of the processor corresponding to a utilization of the processor while the application is being executed. (paragraph 149-155, the power control circuit modify or affect other operating parameters of the processor and/or the processing engine based on a determination that the interrupt rate metric satisfies the threshold value.)

As per claim 2, Chynoweth discloses wherein the power management governor monitors the power state of the processor periodically. (paragraph 43-44 & 50, OSPM mechanism, a processor can operate at various power states or levels.)

As per claim 3, Chynoweth discloses wherein the power state comprises a voltage and a frequency applied to the processor, and wherein the power management governor determines the voltage and the frequency applied to the processor based on the utilization of the processor, (paragraph 169-170, the power control circuit 1720 may include internal logic that indicates a requirement for the reduction in the operating frequency (e.g., due to low processor utilization.)

As per claim 4, Chynoweth discloses the interrupt control apparatus further comprising: a processor configured to perform offline profiling for the power state and the interrupt rate, (paragraph 149, the power control circuit prevent the operating frequency from being reduced due to other parameter(s) while the interrupt rate metric satisfies the threshold value.) wherein the processor is configured to determine the interrupt rate for each power state based on an energy consumption amount and a latency while executing a predefined I/O load. (paragraph 149, during a period of low processor utilization, an operating system (OS) send a hint signal to the power control circuit to indicate that the power control circuit should reduce the operating frequency. And the power control circuit ignore the OS hint while the interrupt rate metric satisfies the threshold value.)

As per claim 5, Chynoweth discloses wherein the interrupt controller acquires an initial value of the interrupt rate of the application based on the offline profiling result. (paragraph 153, the total interrupt may be user-configurable, and/or may be stored in a storage)

As per claim 6, Chynoweth discloses the interrupt control apparatus further comprising a memory which stores the offline profiling result as a mapping table of the interrupt rate for each power state. (paragraph 250, using a future file(s), a history buffer(s), and a retirement register file(s); using a register maps and a pool of registers; etc.)

As per claim 7, Chynoweth discloses wherein the interrupt controller is configured to decrease the interrupt rate as the power state of the processor increases. (paragraph 283, in response to a determination that the   interrupt rate metric has reached the first threshold while the first processing engine is operating at the maximum frequency level)

As per claim 8, Chynoweth discloses wherein the interrupt controller is configured to increase the interrupt rate as the power state of the processor decreases. (paragraph 150, the power control circuit modify or affect other operating parameters of the processor and/or the processing engine based on a determination that the interrupt rate metric satisfies the threshold value.)

As per claims 9-16, the claims are substantially same rationale as to claims 1-8 discussed as the above, in that claims 1-8 are drawn to the interrupt control apparatus comprising whereas claims 9-16 are drawn to the interrupt control method comprising steps. As such the rejection of claims 1-8 is hereby mapped to claims 9-16 respectively. 

Conclusion
3. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Jenne et al. [Pub. No. US2014/0344595] discloses the interrupt handler may use the identification of the current C-state to detect the existence of a processor dormancy state and may use a measurement of CPU utilization rate as a predictor of a future C-state to predict a likely future processor dormancy state.
	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184